Exhibit 10.9
 


NORTHERN OIL AND GAS, INC.


AMENDED AND RESTATED
2009 EQUITY INCENTIVE PLAN


Restricted Stock Agreement


Name of Grantee:
No. of Shares Covered:
Date of Issuance:
Vesting Schedule pursuant to Section 3:
 
Vesting Date(s)
 
Shares Released From Restrictions
   
 
 
 
 
 
     



This Restricted Stock Agreement (“Agreement”) has been made as of the Date of
Issuance set forth above between Northern Oil and Gas, Inc., a Minnesota
Corporation (the “Company”), and the above-named Grantee.
 
Recitals
 
WHEREAS, the Company maintains the Northern Oil and Gas, Inc. Amended and
Restated 2009 Equity Incentive Plan (as amended from time to time, the “Plan”);
 
WHEREAS, the Board of Directors (the “Board”) of the Company has appointed the
Compensation Committee (the “Committee”) with the authority to determine the
awards to be granted under the Plan; and
 
WHEREAS, the Committee or its designee has determined that the Grantee is
eligible to receive an award under the Plan in the form of restricted stock and
has set the terms thereof.
 
NOW, THEREFORE, the Company and the Grantee mutually agree as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Terms and Conditions*
 
1.  
Grant of Restricted Shares.

 
 
(a)
Grant. The Company hereby issues to the Grantee the number of shares specified
at the beginning of this Agreement (the “Restricted Shares”) on the terms and
conditions and subject to the restrictions set forth in this Agreement. The term
“Restricted Shares” also refers to all securities received by the Grantee in
replacement of or in connection with the Restricted Shares granted hereby
pursuant to a recapitalization, reclassification, stock dividend, stock split,
stock combination or other relevant event.

 
 
(b)
Certificate. Within a reasonable time after the execution of this Agreement by
the Grantee and the Company, the Company shall cause a book entry representing
the Restricted Shares to be made in the name of the Grantee by the Company’s
transfer agent and registrar, or have a certificate or certificates representing
the Restricted Shares issued in the name of the Grantee and held by the Company
or its designee, until the vesting and other conditions set forth in this
Agreement have been satisfied. The Company shall pay all original issue or
transfer taxes, if any, with respect to the issue or transfer of the Restricted
Shares and all fees and expenses necessarily incurred by the Company in
connection therewith. All Restricted Shares so issued shall be fully paid and
nonassessable. Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to deliver a certificate or certificates
representing any Restricted Shares prior to (i) the vesting of such Restricted
Shares in accordance with Section 3 and (ii) the completion of such registration
or other qualification of such Restricted Shares for sale under the laws, rules
or regulations of any state or other jurisdiction as the Company shall determine
to be necessary or desirable. Upon the vesting of Restricted Shares in
accordance with Section 3 and provided that the other conditions set forth in
the previous sentence and elsewhere in this Agreement have been satisfied, the
Company shall deliver such vested Restricted Shares in uncertificated format, or
deliver a certificate or certificates representing such vested Restricted
Shares, to the Grantee as promptly as practicable.

 
2.  
Shareholder Rights. As the owner of record of the shares of Common Stock issued
pursuant to this Restricted Stock Award, the Grantee is entitled to all the
rights of a shareholder of the Company, including the right to vote, the right
to receive cash or stock dividends, and the right to receive shares in any
recapitalization of the Company. If the Grantee receives any additional shares
by reason of being the holder of the shares of Common Stock issued or
transferred under this Restricted Stock Award or of the additional shares
previously distributed to the Grantee, all the additional shares shall be
subject to the provisions of this Agreement.

 
3.  
Vesting. The Restricted Shares shall cease to be subject to forfeiture under
Section 4 hereof in the numbers and on the dates specified in the vesting
schedule at the beginning of this Agreement; provided, however, that the
Restricted Shares shall immediately cease to be subject to forfeiture under
Section 4 hereof (i) upon the occurrence of a Change of Control (as defined in
the Plan) or (ii) if the Grantee’s employment with the Company terminates
because of death or disability. Restricted Shares that have so ceased to be
subject to forfeiture are sometimes referred to as “vested” or as “Vested
Shares” in this Agreement.

 

--------------------------------------------------------------------------------

 
*
Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future. If the Grantee hereunder is a director of the
Company, rather than an employee, all references herein to “employment with the
Company” and similar phrases shall be deemed to mean “service as a director of
the Company.”

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.  
Forfeiture Events and Transfer Restrictions.

 
 
(a)
Forfeiture Events. Upon the occurrence of a “Forfeiture Event” (as defined
below), the Grantee shall forfeit to the Company all of the Restricted Shares
that have not become vested pursuant to Section 3, and upon such forfeiture the
Grantee shall immediately return any stock certificates representing any
unvested Restricted Shares then held by the Grantee and execute and deliver such
stock powers as the Company may request. The Restricted Shares that are
forfeited pursuant to the previous sentence shall become authorized but unissued
shares of the Company’s capital stock. A Forfeiture Event means any of the
following events:

 
 
(i)
termination of the Grantee’s status as an employee of the Company for any reason
(other than death or disability), whether by the Company with or without cause,
voluntarily or involuntarily by the Grantee or otherwise (“Termination of
Employment”); or

 
 
(ii)
any attempt to transfer or otherwise dispose of any of the Restricted Shares, or
to levy any attachment or pursue any similar involuntary process with respect to
any Restricted Shares, in violation of Section 4(b) of this Agreement.

 
For purposes of this Agreement, a leave of absence granted by the Board shall
not be deemed a Termination of Employment.
 
 
(b)
Limitation on Transfer. Until such time as the Restricted Shares have become
vested under Section 3, the Grantee shall not transfer the Restricted Shares and
the Restricted Shares shall not be subject to pledge, hypothecation, execution,
attachment or similar process. Any attempt to assign, transfer, pledge,
hypothecate or otherwise dispose of any Restricted Shares contrary to the
provisions hereof, and any attempt to levy any attachment or pursue any similar
process with respect to them, shall be null and void.

 
5.  
Tax Withholding; Surrender for Tax Payments. The parties hereto recognize that
the Company may be obligated to withhold federal and state taxes or other taxes
upon the vesting of the Restricted Shares, or, in the event that the Grantee
elects under Code Section 83(b) to report the receipt of the Restricted Shares
as income in the year of receipt, upon the Grantee’s receipt of the Restricted
Shares. The Grantee agrees that, at such time, if the Company is required to
withhold such taxes, the Grantee will promptly pay, in cash or through the
forfeiture of Vested Shares or other unencumbered shares of Company common stock
to the Company (or in any other manner permitted by the Committee in accordance
with the terms of the Plan), upon demand, to the Company or the subsidiary
having such obligation, such amounts as shall be necessary to satisfy such
obligation. Without limiting the foregoing, to the extent the Company is
required to withhold taxes or the Grantee is required to pay taxes in connection
with the vesting or receipt of shares of Company common stock granted through
any Award under the Plan, the Grantee shall have the option to pay to the
Company all amounts necessary to satisfy such tax obligations through either (a)
cash payment or (b) the forfeiture of unencumbered shares of Company common
stock, including but not limited to shares of the vesting or received Company
common stock.  The Grantee further acknowledges that the Company has directed
the Grantee to seek independent advice regarding the applicable provisions of
the Code, the income tax laws of any municipality, state or foreign country in
which the Grantee may reside, and the tax consequences of the Grantee’s death.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.  
Restrictive Legends and Stop-Transfer Orders.

 
 
(a)
Legends. Any stock certificate or certificates issued to evidence ownership of
the Restricted Shares pursuant to this Agreement shall bear the following legend
on the reverse side:

 
These shares have been issued or transferred subject to a Restricted Stock
Agreement and are subject to substantial restrictions, including but not limited
to, a prohibition against transfer, either voluntarily or involuntarily, and a
provision requiring transfer of these shares to Northern Oil and Gas, Inc.
without any payment in the event of termination of the employment of the
registered owner, all as more particularly set forth in a Restricted Stock
Agreement, a copy of which is on file with our company.
 
 
(b)
Stop-Transfer Notices. The Grantee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 
 
(c)
Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of the Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.

 
7.  
Specific Performance. By accepting this Restricted Stock Award and the issuance
and delivery of the shares of common stock pursuant to this Agreement, the
Grantee acknowledges that the Company does not have an adequate remedy in
damages for the breach by the Grantee of the conditions and covenants set forth
in this Agreement and agrees that the Company is entitled to an order or a
decree of specific performance against the Grantee issued by any court having
jurisdiction.

 
8.  
No Guarantee of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Grantee the right to continued employment with the Company.

 
9.  
Acknowledgment of Receipt of Copy. By execution hereof, the Grantee acknowledges
having received a copy of the Plan.

 
10.  
Entire Agreement. This Agreement and the Plan set forth the entire agreement and
understanding of the parties hereto with respect to the issuance and sale of the
Restricted Shares and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and understandings relating to the issuance and
sale of these Restricted Shares and the administration of the Plan; provided,
however, that to the extent any term of this Agreement is inconsistent with the
terms of any employment or similar agreement between Grantee and the Company,
such employment or similar agreement shall govern (so long as not in violation
of the Plan).

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
11.  
Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance. A
waiver by the Company of any provision of this Agreement shall not operate as a
waiver of the same or any other provision of this Agreement at any subsequent
time for any other purpose.

 
12.  
Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Grantee. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

 
13.  
Binding Effect. This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Grantee.

 
14.  
Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).

 
 
[Signature Page Follows]
 
 
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the Date of Issuance specified at the beginning of this Agreement.
 
GRANTEE
 
 
_______________________________



 
NORTHERN OIL AND GAS, INC.

 
 
_______________________________
By                                                                      
                          
                                                                                                       
_______________________________
Its                                                                      
 



 
 

--------------------------------------------------------------------------------

 
